Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 12/21/2020 have been entered. Claim 14 has been amended. No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 16, and 20 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1).

Regarding claim 16, Cavagna discloses a method comprising: 
receiving a request, by a frontend module executing on a local computing device, to display a view of a model on a display screen (Cavagna (Abstract) selects a hierarchical tree node at a client for display.  Cavagna [0012] identifies nodes requiring development and sends the request to a server.); 
in response to the request, incrementally building, by the frontend client, a hierarchical level of detail (HLOD) sub-tree, the incrementally building to add one or more tiles to an initial sub-HLOD tree to support the view of the model (Cavagna (Abstract) receives geographical data to reconstruct selected nodes of interest.  Cavagna [0009] submits a request from the client to a server for child nodes.  Cavagna [0024] discloses an initial transmission of a simplified tree that allows the user to select nodes.  Cavagna [0012] reconstructs the tree at the client.); and 
displaying, by the frontend module, the view of the model by showing the one or more tiles of the incrementally-built HLOD sub-tree on the display screen.  (Cavagna [0131] displays all required nodes of interest to visualize a town.)

Regarding claim 19, Cavagna further teaches the method of claim 16, wherein the initial HLOD sub-tree is calculated without tile contents (Cavagna [0024] discusses a simplified tree without geometrical data (tile).) and 
the addition of one or more tiles is performed based upon tile contents.  (Cavagna [0115]-[0117] obtains the center of gravity for each node of the hierarchical tree.  Cavagna [0010] identifies the level of detail based on the user’s viewpoint.  Cavagna [0018] discusses successive refinement operations and refreshes the information based on the user’s viewpoint.  Cavagna [0012] determines if a child (son) node is available or needs to be developed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-6, 8, 10, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1).

Regarding claim 1, Cavagna discloses a method comprising: 
receiving, by a frontend module executing on a local computing device, a request to display a view of a model (Cavagna (Abstract) selects a hierarchical tree node at a client for display.  Cavagna [0003] discloses the display of a model.);
incrementally building, by the frontend module, a hierarchical level of detail (HLOD) sub-tree that supports the view (Cavagna (Abstract) receives geographical data to reconstruct selected nodes of interest.  Cavagna [0009] submits a request from the client to a server for child nodes.  Cavagna [0012] reconstructs the tree at the client.), the incrementally building to include at least: 
selecting one or more tiles of an initial HLOD sub-tree (Cavagna (Abstract) selects a hierarchical tree node at a client for display.  Cavagna [0024] discloses an initial transmission of a simplified tree that allows the user to select nodes.), requesting information that includes metadata describing geometry of the selected tile (Cavagna [0115]-[0117] obtains the center of gravity for each node of the hierarchical tree.), 
determining whether each selected tile requires refinement based on metadata describing geometry of the selected tile (Cavagna [0010] identifies the level of detail based on the user’s viewpoint.  Cavagna [0018] discusses successive refinement operations and refreshes the information based on the user’s viewpoint.  Cavagna [0012] determines if a child (son) node is available or needs to be developed.), and
in response to each selected tile that requires refinement, applying a refinement strategy to the selected tile to generate one or more child tiles for the selected tile (Cavagna [0012] identifies needed nodes and obtains the nodes from the server.  Cavagna [0012] determines if a child (son) node is available or needs to be developed.),
displaying, by the frontend module, the view of the model by showing one or more tiles of the incrementally-built HLOD sub-tree on a display screen.  (Cavagna [0131] displays all required nodes of interest to visualize a town.)

Cavagna does not describe each selected tile having a resolution,
tiles that have a higher resolution than the selected tile to create the incrementally-built HLOD sub-tree.
However, these features are well known in the art as taught by Kleen. For example, Kleen discloses each selected tile having a resolution (Kleen [0137] provides primitives at a higher resolution in sub-regions.),
tiles that have a higher resolution than the selected tile to create the incrementally-built HLOD sub-tree. (Kleen [0137] provides primitives at a higher resolution in sub-regions.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display data between a server and a client arranged in a hierarchical tree with Kleen’s system for providing lists of graphics primitives in different sub-regions because with Kleen’s system, choosing sub-region sizes at a higher resolution, can lead to significant savings in terms of, e.g. memory bandwidth and power consumption for the primitive listing and rendering process [0137].

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Cavagna and Kleen above.
the method of claim 1, wherein the information comprises tile contents (Cavagna [0076]-[0077] discusses nodes which comprise image information (tiles).), and the refinement is refinement based on tile contents.  (Cavagna [0115]-[0117] obtains the center of gravity for each node of the hierarchical tree.  Cavagna [0010] identifies the level of detail based on the user’s viewpoint.  Cavagna [0018] discusses successive refinement operations and refreshes the information based on the user’s viewpoint.  Cavagna [0012] determines if a child (son) node is available or needs to be developed.)

Regarding claim 5, the claimed invention for claim 4 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 4, wherein the incrementally building further includes: calculating the initial HLOD sub-tree without tile contents.  (Cavagna [0024] discusses a simplified tree without geometrical data (tile).)

Regarding claim 6, the claimed invention for claim 5 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 5, wherein the incrementally building further includes: 
requesting metadata describing geometry without requesting tile contents (Cavagna [0071]-[0076], while analyzing the simplified tree, requests visualization data from the server which includes geometrical representations and images.), 
selecting one or more initial tiles of the initial HLOD sub-tree (Cavagna [0024] discusses a simplified tree without geometrical data (tile).  Cavagna (Abstract) transmits the simplified tree to the client.), 
determining whether each selected initial tile requires refinement based on the metadata describing geometry (Cavagna [0126] selects nodes of interest.  Cavagna identifies nodes to be tested.  Cavagna [0128] tests a node for being a leaf node.  If the node is not a leaf, refinement is required.  Cavagna [0127] verifies if the user’s current position is in the selection zone (geometry).), and
in response to each selected initial tile that requires refinement without tile contents, applying a refinement strategy to the selected initial tile to generate one or more child tiles for the selected initial tile. (Cavagna [0128] tests a node for being a leaf node.  If the node is not a leaf, son (child) nodes of the tested node are added.)

Cavagna as modified by Kleen further teaches the tiles that have a higher resolution than the selected tile, to build the initial HLOD sub-tree.  (Kleen [0137] provides primitives at a higher resolution in sub-regions.)

Regarding claim 8, the claimed invention for claim 6 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 6, wherein the building further comprises: 
in response to each selected initial tile that includes no geometry, treating the selected initial tile includes no geometry as a terminating node (interpreted as in the HLOD sub-tree.  (Cavagna [0107] scans each node in the tree starting with leaf nodes.  A check is made to determine if the node has one or more children.  Cavagna tests the child nodes for inclusion in selection.  Cavagna [0024] discusses a simplified tree without geometrical data (tile).)

Regarding claim 10, the claimed invention for claim 4 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 4, wherein the tile contents includes a geometry set with geometry that contributes visibly at the resolution of the selected tile (Cavagna [0077] discloses geometrical data contained in the nodes.) and 
the metadata describing geometry includes at least one of a measure of geometry, an indicator of curved geometry or an indicator of geometry exclusion due to size.  (Cavagna [0115]-[0118] provides a file for each node in the hierarchical tree that includes the center of gravity of the node and the selection zone of the node, expressed as a radius.)

Regarding claim 12, the claimed invention for claim 4 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 4, wherein the incrementally building further includes: in response to each selected tile that does not require refinement with tile contents, treating the selected tile that does not require refinement with tile content as a terminating node in the HLOD sub-tree.  (Cavagna [0107] scans through each node starting with leaf nodes.  If the node has more children, the children are generated.  If the leaf node does not have children, children are not added to the leaf node.)

Regarding claim 15, the claimed invention for claim 1 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 1, wherein the model is an infrastructure model that models a physical structure or object that has been built, or is planned to be built, in the real-world.  (Cavagna [0077] discloses providing a model of a town.)

Claim(s) 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1), in view of Friesenhahn et al. (“Friesenhahn”, US Pre-Grant Publication 20200058169 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna and Kleen per se do not describe the method of claim 1, wherein the incrementally-built HLOD sub-tree built by the frontend module differs from one or more other incrementally-built HLOD sub-trees built by other frontend modules.
the method of claim 1, wherein the incrementally-built HLOD sub-tree built by the frontend module differs from one or more other incrementally-built HLOD sub-trees built by other frontend modules. (Friesenhahn [0165] discloses a second mobile (frontend) device whose position and orientation is tracked for display of relevant digital information.  Cavagna (Abstract) selects a hierarchical tree node at a client for display.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display data between a server and a client arranged in a hierarchical tree, Kleen’s system for providing lists of graphics primitives in different sub-regions with Friesenhahn’s system for increasing accuracy of AR information because Cavagna’s system transmits content display data between a server and at least one client terminal (Abstract).

Cavagna further teaches frontend modules which requested different information and/or employed a different refinement strategy.  (Cavagna [0018] obtains new nodes when the user’s viewpoint switches.)

Regarding claim 20, Cavagna and Kleen as modified by Friesenhahn disclose a non-transitory electronic device readable medium having instructions stored thereon (Friesenhahn [0051] discloses software stored in persistent memory.), the instructions when executed by one or more processors (Friesenhahn [0116]) of one or more computing devices (Friesenhahn Fig. 1):
the HLOD sub-tree specific to a particular frontend module and differing from a HLOD sub-tree of one or more other frontend modules. (Friesenhahn [0165] discloses a second mobile (frontend) device whose position and orientation is tracked for display of relevant digital information.  Cavagna (Abstract) selects a hierarchical tree node at a client for display.).

In light of the rejection of claims 1 and 2, the remaining limitations for the medium in claim 20 are similar and performed by the method in claims 1 and 2. Therefore, the remaining limitations in claim 20 are rejected for the same reasons as claims 1 and 2.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1), in view of Isozu (US Pre-Grant Publication 20130016108 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 1, wherein the requesting is to a backend module executing on a remote computing device. (Cavagna [0012] identifies needed nodes and obtains the nodes from the server.)

Cavagna and Kleen do not describe the backend module does not maintain an HLOD tree for the view of the model.
the backend module does not maintain an HLOD tree for the view of the model.  (Isozu [0093] generates an image tree in a user terminal.  The user’s image tree is separate from the tree information received from the server.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display data between a server and a client arranged in a hierarchical tree, Kleen’s system for providing lists of graphics primitives in different sub-regions with Isozu’s system that displays imaginary information from cached data because with Isozu’s system, the user terminal 200 caches in advance contents (image data) constituted of model and view and removes contents that would be unnecessary from the cache, thereby efficiently executing cache management [0093].

Claim(s) 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1), in view of Choi et al. (“Choi”, US Pre-Grant Publication 20150358633 A1).

Regarding claim 7, the claimed invention for claim 6 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna and Kleen do not describe the method of claim 6, wherein the determining whether each selected initial tile requires refinement without tile contents 
determines the selected initial tile requires refinement based on the measure of geometry exceeding a predetermined threshold.
However, these features are well known in the art as taught by Choi. For example, Choi discloses the method of claim 6, wherein the determining whether each selected initial tile requires refinement without tile contents 
determines the selected initial tile requires refinement based on the measure of geometry exceeding a predetermined threshold.  (Choi [0239] divides a picture into sub-regions based on the segmentation maximum size.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display data between a server and a client arranged in a hierarchical tree, Kleen’s system for providing lists of graphics primitives in different sub-regions with Choi’s system for accurately encoding and decoding video images because with Choi’s system, a maximum height, a maximum width, and a maximum depth of coding units may be adaptively determined according to the characteristics of the image [0131].

Regarding claim 9, the claimed invention for claim 6 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna and Kleen as modified by Choi further teach the method of claim 6, wherein the building further comprises: 
in response to each selected initial tile that does not require refinement without tile contents and includes at least some geometry,
proceeding to request tile contents for the selected initial tile that does not require refinement without tile contents.  (Choi [0239] divides a picture into sub-regions based on the segmentation maximum size.  Each sub-region is interpreted as a node in a tree, as described by Cavagna.)

Regarding claim 11, the claimed invention for claim 10 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna and Kleen as modified by Choi further teach the method of claim 10, wherein the determining the selected tile requires refinement with tile contents 
determines the selected tile requires refinement based on 
the measure of geometry (Choi [0239] divides a picture into sub-regions based on the segmentation maximum size.  Each sub-region is interpreted as a node in a tree, as described by Cavagna.) or 
the indicator of exclusion showing that geometry was excluded from the tile contents or the indicator of curved geometry indicating presence of curved geometry.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1), in view of Rana et al. (“Rana”, US Pre-Grant Publication 20140274154 A1)

Regarding claim 13, the claimed invention for claim 4 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna and Kleen do not describe the method of claim 4, wherein the incrementally building further includes: in response to each selected tile that includes no geometry, discarding tile contents of the selected tile that includes no geometry.
 	However, these features are well known in the art as taught by Rana. For example, Rana discloses the method of claim 4, wherein the incrementally building further includes: in response to each selected tile that includes no geometry, discarding tile contents of the selected tile that includes no geometry.  (Rana (Fig. 13C [0126]) discards sub-regions when the sub-regions do not include a tile of the polygon (includes no geometry).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display data between a server and a client arranged in a hierarchical tree, Kleen’s system for providing lists of graphics primitives in different sub-regions with Rana’s system for dividing polygons into sub-polygons because with Rana’s system, if the sub-tile is completely outside of the polygon, the IG module can discard the geohash sub-tile. If the sub-tile is partially within the polygon, the IG module can further break the geohash sub-tile into a plurality of smaller tiles and repeat this process [0074].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Kleen et al. (“Kleen”, US Pre-Grant Publication 20170309027 A1), in view of Derner et al. (“Derner”, US Pre-Grant Publication 20190163349 A1).

Regarding claim 14, the claimed invention for claim 4 is shown to be met with explanations from Cavagna and Kleen above.
Cavagna further teaches the method of claim 4, further comprising: 
computing, by a backend module executing on a remote computing device, a space (area or volume) of each selected tile (Cavagna [0077] identifies a need for geometrical data in the nodes.  A request is sent to the server for the geometrical data.);
transmitting the tile contents to the frontend module.  (Cavagna [0077] transmits the geometrical data to the client.  The client can then view the elements of the image associated with the nodes.)

Cavagna and Kleen do not describe processing, by the backend module, geometry within the space of each selected tile;
encoding, by the backend module, the geometry into tile contents.
However, these features are well known in the art as taught by Derner. For example, Derner discloses processing, by the backend module, geometry within the space of each selected tile
encoding, by the backend module, the geometry into tile contents. (Derner [0052] uses a server to divide an area into sub-regions.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Cavagna’s transmission of display .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Friesenhahn et al. (“Friesenhahn”, US Pre-Grant Publication 20200058169 A1).

Regarding claim 17, in light of the rejection in claim 2, the method in claim 17 is similar and performed by the system in claim 2. Therefore, claim 17 is rejected for the same reason as claim 2.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavagna et al. (“Cavagna”, US Pre-Grant Publication 20080270529 A1), in view of Isozu (US Pre-Grant Publication 20130016108 A1).

Regarding claim 18, the claimed invention for claim 16 is shown to be met with explanations from Cavagna above.
Cavagna further teaches the method of claim 16, wherein the incrementally building is based on information provided by a backend module executing on a remote computing device. (Cavagna (Abstract) receives geographical data to 

Cavagna as modified by Isozu further teaches the backend module does not maintain an HLOD tree for the view of the model.  (Isozu [0093] generates an image tree in a user terminal.  The user’s image tree is separate from the tree information received from the server.)

Response to Arguments
The Applicants’ arguments (page 7 filed 12/21/2020) regarding the Double Patenting rejections of claims 1-20 have been fully considered and found persuasive.  The Terminal Disclaimer request filed 12/21/2020 was approved by the Office on 12/21/2020.  Thus, the Double Patenting rejections of claims 1-20 have been withdrawn.

The Applicants’ arguments (pages 7-10 filed 12/21/2020) regarding the 35 USC 103 rejection of claims 16 and 1 have been fully considered.
The Applicants argue Cavagna fails to disclose incrementally building, by the frontend client, a hierarchical level of detail (HLOD) sub-tree.
The Examiner respectfully disagrees.  Cavagna [0012] reconstructs the tree at the client.  
Thus, 35 USC 103 rejections of claims 16 and 1 have been maintained.


The Applicants argue Cavagna, Kleen, and Friesenhahn fail to disclose incrementally build a hierarchical level of detail (HLOD) sub-tree that supports the view, the HLOD sub-tree specific to a particular frontend module and differing from a HLOD sub-tree of one or more other frontend modules.
The Examiner respectfully disagrees.  Friesenhahn tracks a second mobile (frontend) device and displays information relevant to the second mobile.  Cavagna selects a hierarchical tree node at a client for display.  The discussion of Friesenhahn was in the Double Patenting rejection of claim 20 on the Office Action filed 10/22/2020.  This discussion has been moved into the 35 USC 103 rejection of claim 20 in this Office Action.
Thus, 35 USC 103 rejection of claim 20 have been maintained.

The Applicants’ arguments (page 12 filed 12/21/2020) regarding the 35 USC 103 rejection of claim 3 have been fully considered.
The Applicants argue Cavagna, Kleen and Isozu fail to disclose the backend module does not maintain an HLOD tree for the view of the model and the combination of Cavagna, Kleen and Isozu are improper because Cavagna’s server maintains the tree.
The Examiner respectfully disagree.  Cavagna [0012] reconstructs the tree at the client, thus maintenance is arguably in the client.  Isozu generates an image tree in a 
Thus, the 35 USC 103 rejection of claim 3 has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Examiner, Art Unit 2613